Exhibit AMENDMENT NO. 1 TO THE SIXTH AMENDED AND RESTATED RADIOSHACK 401(K) PLAN WHEREAS, RADIOSHACK CORPORATION, a Delaware corporation (the “Company”), is the sponsor of the Sixth Amended and Restated RadioShack 401(k) Plan (the “Plan”); and WHEREAS, the Plan provides, at Section 8.1, that the Company retains the right to amend the Plan from time to time; and WHEREAS, the Company wishes to amend the Plan to ensure compliance with the legal requirements for qualification in Puerto Rico. NOW THEREFORE, the Plan is hereby amended as follows: FIRST: Effective November 1, 2009, Section 1.12 of the Plan is hereby amended to reads as follows: 1.12 Eligible Employee. “Eligible Employee” shall mean any Employee except the following individuals:(a) any Employee who is included in a unit of employees covered by an agreement that the Secretary of Labor finds to be a collective bargaining agreement between employee representatives (within the meaning of Section 7701(a)(46) of the Code) and one or more Employers if retirement benefits were the subject of good faith bargaining between such parties, unless the collective bargaining agreement expressly provided for the inclusion of such employees as Eligible Employees under this Plan, (b) a nonresident alien who receives no earned income within the meaning of Section 911(d)(2) of the Code, (c) any Employee who is a Leased Employee, (d) any person who (i) is a bona-fide resident of Puerto Rico or (ii) performs labor or services primarily within the Puerto Rico, regardless of residence for other purposes, (e) any person who is not a United States citizen and who is employed outside the United States, or (f) any person who (i) is a nonresident alien and (ii) receives no earned income (within the meaning of Section 911(d)(2) of the Code) from an Employer which constitutes income from sources within the United States (within the meaning of Section 861(a)(3) of the Code). SECOND: Supplement A to the Plan is added in the form attached hereto. 1 IN WITNESS WHEREOF, the Company has executed this Amendment at Fort Worth, Texas, as of the date first set forth above. ATTEST:RADIOSHACK CORPORATION By:/s/Judy Stewart By:/s/Jana Freundlich Name: Judy Stewart Name:Jana Freundlich Title: Mgr, Compensation Title: Vice President – Human Resources 2 SUPPLEMENT
